Citation Nr: 1726749	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  05-31 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents or as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his doctor


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1969 to June 1971, to include service in Vietnam from January 1970 to June 1971.  His decorations include the Vietnam Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The RO, in pertinent part, denied service connection for hypertension, to include as secondary to Type II diabetes mellitus.

In November 2005, the Veteran and his doctor testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing has been associated with the record.

The Board denied the Veteran's claim in May 2008.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the parties to the appeal before the Court (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Partial Remand of the Board's decision (Joint Motion).

The parties agreed that the Board's decision denying service connection for hypertension should be vacated and remanded because the record contained documents in Spanish that had not been translated into English, and, as such, it was unclear what information those documents contained and whether the Board had properly considered them.  The Court granted the Joint Motion later that same month, thereby vacating the Board's decision and remanding the matter for further action and readjudication.

In November 2011, after obtaining translations, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

In a brief submitted to the Court prior to filing of the above-referenced Joint Motion, the Veteran's former attorney advanced argument to the effect that the Veteran's hypertension is secondary to exposure to herbicide agents.  In addition, recent information from the National Academy of Sciences raises the issue of a possible association between hypertension and exposure to such agents.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (Apr. 11, 2014).  As such, the issue on appeal has been re-characterized as set forth above, on the title page.

The Board notes that although other issues have been developed for appeal, pursuant to the terms of a VA Form 21-22a (Appointment of Individual as Claimant's Representative) executed by the Veteran in April 2010, the representation of the Veteran's private attorney is currently limited to the sole issue of entitlement to service connection for hypertension.  Accordingly, this disposition is limited to that issue.  The other issues on appeal will be addressed separately.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons set forth below, this matter is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

When this case was remanded in November 2011, the Board requested, among other things, that the Veteran be scheduled for an examination for purposes of obtaining an opinion with respect to the etiology of his hypertension.  The examiner was to review the record and consider the Veteran's lay statements, together with a medical treatise submitted in February 2011, and indicate whether it was at least as likely as not that hypertension was causally related to service, and, if not, whether it had been caused or aggravated by service-connected Type II diabetes mellitus.

Unfortunately, the requested development has not been fully completed.  The Veteran was examined in February 2015, as requested.  However, the examiner did not offer an opinion with respect to whether hypertension was causally related to service.  Nor did the examiner offer an explicit opinion as to whether hypertension had been aggravated by service-connected diabetes mellitus, as requested in the remand.  See, e.g., El-Amin v. Shinseki, 26 Vet. App. 136, 414 (2013).  As such, a new examination is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Despite prior efforts, the record contains a large number of documents that are written entirely in Spanish, contain untranslated Spanish phrases, or consist of forms printed in Spanish with handwritten English entries.  Those documents include, but are not necessarily limited to, the following:

I.  Private medical records:

A.  Record from Centro Cardiovascular De Manati, dated December 22, 1998;
B.  Record from Dr. Jan Pierre Zegarra, dated April 10, 2000;
C.  Record from Dra. Lourdes M. Rivera, dated June 13, 2002;
D.  Report completed by Lourdes M. Rivera Rodriguez for Disability Determination Program, dated June 18, 2002 (4 pages); and
E.  Record from Dr. Manuel Alegro, dated April 27, 2007.

II.  VA forms and treatment records:

A.  VA Form 10-10m (Veterans Administration Application for Medical Benefits, Medical Certificate and History), received November 12, 1971;
B.  VA Statement in Support of Claim, received January 11, 1980; and
C.  Numerous VA clinical records dated November 23, 2004; February 15, 2005; June 1, 2010; June 7, 2010; June 9, 2010; July 9, 2010; March 7, 2011; November 1, 2011; November 17, 2011; January 16, 2012; January 19, 2012; January 23, 2012; February 10, 2012; March 22, 2012; July 12, 2012; July 30, 2012; September 5, 2012; February 11, 2013; March 1, 2013; March 26, 2013; May 8, 2013; June 18, 2013; August 15, 2013; December 10, 2013; December 17, 2013; January 31, 2014; March 25, 2014; April 21, 2014; April 24, 2014; May 20, 2014; June 20, 2014; September 10. 2014; December 11, 2014; January 22, 2015; February 26, 2015; April 15, 2015; May 1, 2015; June 25, 2015; August 13, 2015 (2 documents); August 15, 2015; August 25, 2015; October 29, 2015; December 14, 2015; January 27, 2016; and February 11, 2016.

III.  Records received from the Social Security Administration (SSA):

A.  Letter to the Veteran from SSA, dated December 21, 2011; and
B.  Various medical records received from SSA, dated September 25, 1991; October 6, 1992; August 24, 1993 (2 documents); November 23, 1993; April 4, 1994; May 7, 1994; June 20, 1994; August 4, 1994; June 21, 1994; August 25, 1997; September 29, 1997 (3 pages); numerous records in the 163-page set of documents from SSA in VBMS, including records appearing at pages 106 to 124, 126 to 132, 134 to 135, and 138 to 163; and records in another 8-page set of documents from SSA in VBMS.

On remand, these items should be translated into English in order to facilitate the Board's review.

Updated records of the Veteran's VA treatment should also be procured.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  Arrange to have the Spanish passages contained in the above-referenced documents translated into English.  If any such passages appear in new evidence obtained pursuant to the above development, those should be translated as well.  The translations should be associated with the record.

4.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA hypertension examination.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

a.  After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that hypertension had its onset in, or is otherwise attributable to, the Veteran's period of active service, to include as a result of his presumed in-service exposure to herbicide agents in Vietnam.

In so doing, the examiner should consider recent information from the National Academy of Sciences to the effect that there is a possible association between hypertension and exposure to herbicides.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (Apr. 11, 2014).

b.  If it is the examiner's opinion that it is unlikely that hypertension had its onset in, or is otherwise attributable to, service, to include as a result of the Veteran's presumed in-service exposure to herbicide agents, the examiner should offer a further opinion as to whether it is at least as likely as not that such disability has been caused or aggravated by the Veteran's service-connected diabetes mellitus.

In so doing, the examiner should consider the medical treatise submitted into evidence in February 2011.

c.  If it is the examiner's opinion that it is unlikely that hypertension had its onset in, or is otherwise attributable to, service, to include as a result of the Veteran's presumed in-service exposure to herbicide agents, and that it is also unlikely that hypertension has been caused or aggravated by the Veteran's service-connected diabetes mellitus, the examiner should offer a further opinion as to whether it is at least as likely as not that hypertension has been caused or aggravated by one or more of the Veteran's psychiatric disorders.

In so doing, the examiner should consider, among other things, that VA has recognized, as a general matter, that there is some evidence to indicate that posttraumatic stress disorder (PTSD) is related to cardiovascular disorders, and studies have found an association between PTSD and poor cardiovascular health.  See http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp.

A complete medical rationale for all opinions expressed must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

